The defendant contends that the victim’s identification of him as the perpetrator of the crime was unreliable and that his guilt was not proven beyond a reasonable doubt. Upon the exercise of our factual review power, we are satisfied to the contrary that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). During the course of the robbery, the victim was seated in an automobile in close proximity to his assailant for approximately 20 to 30 minutes under adequate lighting. He, therefore, had a sufficient basis to support his in-court identification testimony (see, People v Monaco, 93 AD2d 823).
The Trial Judge’s refusal to strike testimony regarding a gun which was excluded from evidence was not prejudicial to *704the defendant’s case. The Judge gave curative instructions to disregard the gun as evidence, and in any event, the gun could have been properly admitted into evidence (see, People v Cunningham, 116 AD2d 585, appeal denied 67 NY2d 941).
We have examined the defendant’s remaining contentions, and find them to be without merit. Thompson, J. P., Brown, Weinstein and Harwood, JJ., concur.